NO. 07-07-0200-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

OCTOBER 19, 2007
 ______________________________

JESSICA ANN MACKEY, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

NO. 5525; HONORABLE KELLY G. MOORE, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
MEMORANDUM OPINION

	Pending before this Court is appellant's motion to dismiss her appeal.  Appellant and her
attorney both have signed the motion.  Tex. R. App. P. 42.2(a).  No decision of this Court having
been delivered to date, we grant the motion.  Accordingly, the appeal is dismissed.  No motion
for rehearing will be entertained and our mandate will issue forthwith.
							James T. Campbell
							        Justice

Do not publish.



  
  EN-US
  X-NONE
  X-NONE
  
  
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
  
  
   
   
   
   
   
   
   
   
   
   
   
  








                                                            NO. 07-10-0034-CV
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                     PANEL
C
 
                                                                MARCH
9, 2010
                                            ______________________________
 
                                                          ELMER
WHITTAKER,
 
Appellant
 
                                                                            V.
 
                                                       REBECCA
WHITTAKER,
 
Appellee
______________________________
 
               FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;
 
                       NO.
2009-549,132; HON. STEPHEN JOHNSON, PRESIDING
                                            ______________________________
 
                                                      MEMORANDUM
OPINION
                                            ______________________________
 
Before QUINN, C.J., and HANCOCK and
PIRTLE, JJ.




Elmer Whittaker perfected this appeal
on January 12, 2010.  The appellate
record was due on or about February 11, 2010. 
Both the district clerk and court reporter have filed motions to extend
the time to file their records because appellant apparently failed to pay or
make arrangements to pay for them, as required by Texas Rules of Appellate
Procedure 35.3(a)(1)(2) and 35.3(b)(3). 
By letter dated February 22, 2010, we directed appellant to certify to
this court, by March 4, 2010, that he had complied with rule of procedure
35.3(a)(1)(2). 
So too was he informed that failure to meet that deadline would result
in the dismissal of his appeal.  To date,
this court has not received either the clerk=s record, the reporter=s record, or notification that the
records have been paid for or that arrangements have been made for
payment.  Nor has this court received any
request to postpone the dismissal date. 
Consequently, we dismiss the appeal for want of prosecution.  
 
Per Curiam